ORDER
UPON receipt and consideration of the order of the Supreme Court of the United States in this cause, issued 23 June 1986, the following order was entered and is hereby certified to the North Carolina Utilities Commission:
*280“This case is remanded to the North Carolina Utilities Commission for further proceedings consistent with this Court’s opinion filed herein on 13 August 1985 but not inconsistent with the opinion of the United States Supreme Court in Nantahala Power and Light Company, et al. v. Thornburg, et al., No. 85-568, decided 17 June 1986, 476 U.S. —, 90 L.Ed. 2d 943 (1986).
By order of the Court in conference, this the 19th day of August 1986.
s/Billings, J.
For the Court”